                Case 2:17-cv-00751-RSL Document 155 Filed 02/17/21 Page 1 of 1



 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8
      DEVIN A. WHITTIER,
                                                                   Cause No. C17-0751RSL
 9
                              Plaintiff,

10
                   v.                                              ORDER GRANTING MOTION TO
                                                                   SET TRIAL DATE
11
      SEATTLE TUNNEL PARTNERS, et al.,

12
                              Defendants.

13

14          This matter comes before the Court on plaintiff’s “Motion to Set a Trial Date.” Dkt.
15
     # 151. The motion is GRANTED. An amended case management order will be issued based on a
16
     November 1, 2021, trial date. The undersigned hopes that the parties, witnesses, and jurors will
17
     all be present in the courtroom at the start of trial, but is prepared to conduct a remote jury trial if
18

19   the COVID-19 pandemic makes it unsafe to gather.1

20          Dated this 17th day of February, 2021.
21

22
                                                  Robert S. Lasnik
                                                  United States District Judge
23

24

25          1
              Defendants’ concerns are not unreasonable, but this district has been at the vanguard in
26   developing procedures for remote civil jury trials, including careful choice of platform and ensuring
     juror access. The district has not, as yet, had any problems related to “Zoom bombing” or a lack of juror
27   attentiveness.
28   ORDER - 1
